            Case 2:20-cv-01911-GAM Document 13 Filed 03/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD J. ROMANOWSKI,                        :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 20-CV-1911
                                             :
MARY JONES, et al.,                          :
    Defendants.                              :

                                       MEMORANDUM

McHUGH, J.                                                                    MARCH 19, 2021

       This is a pro se civil action that was dismissed on January 14, 2021. ECF No. 10. The

Court has now received correspondence from Edward J. Romanowski dated March 13, 2021.

ECF No. 12. The Court will deem the correspondence to be a request by Mr. Romanowski to

determine the status of the case. The Court responds as follows:

       This civil action was, and remains, dismissed. The Court’s first order, entered on July 21,

2020, 1 was mailed to Mr. Romanowski but returned with a notation that he had refused delivery.

ECF Nos. 4 & 5. The July 21, 2020 Order was remailed on September 14, 2020 to the address

provided by Mr. Romanowski. There is no indication that delivery failed a second time. The

Court therefore concludes that Romanowski received its order instructing him how to proceed in

forma pauperis. By letter dated October 15, 2020, Mr. Romanowski wrote to the Court a second

time, again contending that he had not heard from the Court. By Order dated November 5, 2020,



1
  On July 21, 2020, the Court entered an Order denying Plaintiff’s motion to proceed in forma
pauperis for lack of sufficient financial information. ECF No. 4. The Order directed the Clerk
of Court to provide Plaintiff with the Court’s form application to proceed in forma pauperis and
provided instruction to Plaintiff on how to complete the form. Id. Plaintiff was advised that if he
failed to comply with the Order, his case may be dismissed without further notice for failure to
prosecute. Id.
         Case 2:20-cv-01911-GAM Document 13 Filed 03/19/21 Page 2 of 2




the Clerk of Court was directed to re-send the July 21, 2020 Order, and Mr. Romanowski was

given an additional twenty-one days to comply. ECF No. 9. The docket reflects that

Romanowski was mailed copies of the November 5, 2020 and July 21, 2020 Orders on

November 9, 2020 and December 8, 2020. On both occasions, the copies were mailed to the

specific address Romanowski provided in his correspondence. Once again, there is no indication

that Romanowski did not receive those mailings.

       An Order dismissing the case for failure to prosecute was entered on January 14, 2021.

ECF No. 10. The docket reflects that Romanowski was mailed a copy of the January 14, 2021

Order on January 21, 2021. Several weeks later, the United States Postal Service returned the

envelope the was mailed from the Clerk’s Office on January 21, 2021. ECF No. 11. The docket

reflects that the address of the recipient was a blacked out with a dark marker. Id. The Court

takes judicial notice that the United States Postal Service does not obscure the name of a

recipient on returned mail. The inference that the Court draws from the record is that

Romanowski did in fact receive notice of the Court’s January 14, 2021 Order, and, as with

earlier notices that were unsatisfactory to him, he simply ignored it, and sought to cloud the

record by defacing the envelope and putting it back into the stream of mail.

       Consequently, Mr. Romanowski’s case remains dismissed, albeit without prejudice. Mr.

Romanowski may seek to revive this action by complying with the prior Orders of the Court.

For him to be successful in doing so necessarily requires that he supply a valid mailing address

and accept correspondence from the Court as it is received.


                                              BY THE COURT:

                                                     /s/ Gerald Austin McHugh

                                              GERALD A. MCHUGH, J.
